Citation Nr: 0011325	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-17 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for hypertension.

2.  Entitlement to an initial disability rating higher than 
10 percent for status post right anterior cruciate ligament 
reconstruction.

3.  Entitlement to a compensable disability rating for left 
shoulder arthrosis with impingement syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The veteran had active military service from October 1977 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A June 1998 rating decision, in pertinent part, 
granted service connection for hypertension, a right knee 
condition, and a left shoulder condition, with assignment of 
zero percent disability ratings for each disorder.  
Thereafter, a September 1998 rating decision assigned a 10 
percent disability rating for hypertension, and a February 
1999 rating decision assigned a 10 percent disability rating 
for the right knee condition.  This was not a full grant of 
the benefits sought on appeal because higher disability 
ratings are available under the pertinent diagnostic codes.  
On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, these issues remain before the Board. 

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claims for higher 
ratings.  The veteran has indicated that since his retirement 
from service, he has received treatment at Fort Rucker, 
Alabama.  None of his post-service treatment records have 
been obtained.  Because this appeal is from the initial 
ratings assigned to these disabilities upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the ratings may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therefore, all evidence from 
1997 to the present must be considered in determining the 
appropriate evaluations for the veteran's hypertension, right 
knee condition, and left shoulder condition, including a 
determination that staged ratings are appropriate.  In order 
to ensure that the Board has a complete record upon which to 
make such determinations, all the veteran's post-service 
treatment records must be obtained.

Accordingly, this case is remanded for the following:

1.  Ask the veteran to submit the 
appropriate release form(s) for any 
medical professional or facility where he 
has received treatment for his service-
connected hypertension, right knee 
condition, and/or left shoulder condition 
since his retirement from service, to 
include Fort Rucker.  The RO should 
request actual treatment records from all 
referenced physicians and medical 
facilities.  If any request is 
unsuccessful, advise the veteran that 
these treatment records are important to 
his claims and that it is his 
responsibility to submit them.  See 38 
C.F.R. § 3.159(c) (1999).  Allow an 
appropriate period of time within which 
to respond.

2.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims for higher ratings for 
his service-connected hypertension, right 
knee condition, and/or left shoulder 
condition, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  In readjudicating these claims, 
the RO must: 

(a) review the evidence of record at the 
time of the 1998 rating decision that 
was considered in assigning the 
original disability ratings for the 
veteran's hypertension, right knee 
condition, and/or left shoulder 
condition, then consider all the 
evidence of record to determine 
whether the facts show that he was 
entitled to a higher disability rating 
for any of these conditions at any 
period of time since his original 
claims.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

(b) consider the hypertension claim 
under both the old and the revised 
rating criteria for evaluating 
cardiovascular diseases.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

3.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case, which 
includes both the old and the new rating 
criteria for hypertension (i.e., 
Diagnostic Code 7101).  Allow an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




